Citation Nr: 9916503	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 8, 1993, 
for a 100 percent disability rating for bipolar disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from September 1979 to June 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1995, 
from the Atlanta, Georgia, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted a 100 
percent disability evaluation for bipolar disorder, manic, 
competent, effective November 6, 1995.

The veteran disagreed with the effective date.  Based on a 
hearing officer's decision, the RO granted an earlier 
effective date of March 8, 1993, for the 100 percent 
disability evaluation for bipolar disorder in an August 1997 
rating decision.  At the May 1997 personal hearing, the 
veteran indicated this would not satisfy his appeal, that the 
effective date should be earlier than March 8, 1993.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  In the original rating decision in July 1990 granting 
service connection for a bipolar disorder, the RO assigned a 
50 percent disability evaluation effective from June 22, 
1990, the day following discharge from service.  The veteran 
did not disagree with this decision and initiate an appeal.  
This decision became final.

3.  The RO confirmed and continued the 50 percent disability 
evaluation in rating decision in June 1992.  The veteran was 
notified of the rating decision by letter in June 1992.  The 
veteran did not disagree with the decision and initiate an 
appeal.  The decision became final.

4.  The veteran was afforded a psychological evaluation in 
June 1992.  The examiner concluded that the veteran could be 
trained and placed in lower middle level social service 
oriented occupations.  Psychotherapeutic intervention was not 
indicated.  The RO confirmed and continued the 50 percent 
disability evaluation in rating decision in July 1992.  The 
veteran was notified of the rating decision by letter in July 
1992.  The veteran did not disagree with the decision and 
initiate an appeal.  The decision became final.

5.  The veteran was hospitalized from March 8, 1993, to June 
7, 1993.  The RO assigned a temporary total evaluation from 
March 8, 1993, and a 70 percent evaluation effective from 
July 1, 1993.  

6.  A rating decision in December 1995 increased the 
evaluation to 100 percent effective from November 6, 1995.  
The veteran disagreed with the effective date.  

7.  After the veteran presented testimony at a personal 
hearing in May 1997, the hearing officer determined an 
effective date of March 8, 1993, could be assigned based on 
the 70 percent evaluation assigned and the provisions of 
38 C.F.R. § 4.16(c) applicable at that time.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than March 8, 1993, 
for the 100 percent disability evaluation for bipolar 
disorder is not warranted.  38 U.S.C.A. §§ 5110, 7105; 
38 C.F.R. §§ 3.400 (o)(2), 4.16(c), 20.304(1998) (19.130(b) 
prior to March 4, 1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than March 8, 
1993, for the assignment of a 100 percent disability 
evaluation.  The veteran submitted copies of service medical 
records and outpatient treatment reports from the VA Medical 
Center in Decatur, Georgia.  

The veteran contends that his file was open and active since 
the original filing received in June 1990.  A rating decision 
in July 1990 granted service connection for bipolar disorder, 
manic, and assigned a 50 percent disability evaluation 
effective from June 22, 1990, the day following discharge 
from service.  The veteran was informed of the decision by 
letter dated August 2, 1990, and did not initiate an appeal.

A claim for an increased evaluation was received in June 1991 
with medical treatment records.  A rating in June 1992 
confirmed and continued the 50 percent disability evaluation.  
The veteran was informed of the decision by letter dated June 
12, 1992, and did not initiate an appeal.  

The veteran was afforded a psychological evaluation for 
assessment of rehabilitation potential on June 2, 1992.  The 
examiner concluded that the veteran "should be readily 
trainable and/or placeable in a variety of lower middle level 
social service oriented occupations."  The examiner also 
noted that the veteran did not appear to desire or be in need 
of psychotherapeutic intervention.  After receipt of the 
report of the June 1992 psychiatric evaluation, the RO 
confirmed and continued the 50 percent disability evaluation 
in a rating decision in July 1992.  The veteran was advised 
of this decision by letter dated July 31, 1992, and did not 
initiate an appeal.

In June 1993, the veteran submitted a claim seeking 
reevaluation and a temporary total evaluation for a period of 
hospitalization.  After receipt of records showing that the 
veteran was an inpatient at the VA Medical Center (VAMC) from 
March 8, 1993, to June 7, 1993, in a rating decision in 
September 1993, the RO granted a temporary total evaluation 
from March 8, 1993, based on Paragraph 29 benefits, and 
assigned a 70 percent evaluation effective from July 1, 1993.  
A letter in November 1993 notified the veteran that in error 
the evaluation had continued at 100 percent and proposed to 
reduce it to 70 percent effective February 1, 1994.  The 
veteran submitted a claim to reopen in February 1994.  The 70 
percent disability evaluation was confirmed and continued in 
January 1995.  

A rating decision in October 1995 confirmed and continued the 
70 percent disability evaluation and denied a total rating 
based on individual unemployability.  A rating decision in 
December 1995 increased the evaluation to 100 percent 
effective from November 6, 1995, the date of the claim for 
increase.  The veteran filed a notice of disagreement with 
the effective date and claimed that the 100 percent 
evaluation should be made retroactive to 1990.  The veteran 
perfected his appeal in April 1996.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in February 1997.  After review of the report of 
the February 1997 VA medical examination, the RO confirmed 
and continued the 100 percent disability evaluation in a 
March 1997 rating decision.  

The veteran presented testimony at a personal hearing in May 
1997 as evidenced by a copy of a transcript of the hearing in 
the claims file.  Although the hearing officer stated that 
based on his initial review of the file, he was prepared to 
render a decision granting an earlier effective date of March 
8, 1993, for the assignment of the 100 percent disability 
evaluation under the provisions of 38 C.F.R. § 3.400, the 
veteran indicated this would not satisfy his appeal.  He 
would continue the appeal for an effective date prior to 
March 8, 1993.  The hearing officer clarified that he was not 
precluding an effective date earlier than March 8, 1993.  He 
noted that he would review all of the evidence of record in 
detail and consider the contentions made with regard to the 
claim for a total evaluation from 1990.  

The veteran testified that he reopened his claim in June 
1991, eleven months after the July 1990 decision, based on 
medical evidence that his condition was much worse than 50 
percent.  He acknowledged that the June 1992 confirmed the 
earlier decision of 50 percent as did a July 1992 rating 
decision.  In June 1993 he reopened the claim and the rating 
decision in July 1993 increased the evaluation to 70 percent.  
The veteran contended that the claim submitted in 1990 had 
remained open as he had complied within the time frames to be 
considered to remain open.  He also claims that he was in and 
out of the hospital numerous times from 1990 and due to his 
state of mind was unable to put in a claim.  

The hearing officer rendered a decision granting an effective 
date of March 8, 1993.  The decision was based on the 
determination that the evidence shows the veteran was 
unemployable since his hospitalization in March 8, 1993 based 
on the evidence and opinion which were of record.  The 
hearing officer determined that under the provisions of 
38 C.F.R. § 4.16(c), now deleted but applicable at the time 
of the claim, the evidence supported a finding that the 
veteran had been unable to work since his hospitalization 
solely due to his service-connected psychiatric disorder.  In 
cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c).  The hearing officer determined that the rating 
decisions from September 29, 1993, to December 15, 1995, 
failed to consider the provisions of 38 C.F.R. § 4.16(c).  

In an August 1997 rating decision, based on the hearing 
officer's decision, the RO assigned an effective date of 
March 8, 1993.  The veteran was notified by letter and a 
supplemental statement of the case in August 1997.  

Analysis

Appellate review of an RO decision is "initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ." 38 U.S.C.A. 
§ 7105(a).  The veteran did not submit a notice of 
disagreement to the July 1990, June 1992 and July 1992 rating 
decisions.  In the absence of a timely appeal, the decisions 
are final.  See 38 U.S.C.A. § 7105(c) (West 1997); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (1998); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993); see Roy v. Brown, 5 Vet. App. 554 
(1993).  See also Bernard v. Brown, 4 Vet. App. 384, 390 
(1993) (before claimant may secure appellate review by Board, 
there are a series of "very specific, sequential, procedural 
steps that must be carried out . . ."  Appellate review will 
be initiated by a notice of disagreement and completed by a 
substantive appeal, after issuance of a statement of the 
case).

The Board notes that, if a notice of disagreement is not 
filed within one year of notification of a rating decision on 
a claim, that rating decision becomes final.  38 U.S.C.A. § 
7105(c) (West 1991).  Statements submitted during the course 
of the one-year appeal period that do not express 
disagreement with the rating decision may constitute 
additional claims for the benefit, but they are not notices 
of disagreement, and they do not extend the time for filing a 
notice of disagreement.  Moreover, the submission of 
additional evidence during the course of the one-year appeal 
period does not extend the time for initiating or completing 
an appeal of the adverse determination.  38 C.F.R. § 20.304 
(1998); (formerly § 19.130 (b) prior to March 4, 1992).   

In arguing for an effective date earlier than March 8, 1993, 
the appellant has contended that he has continually 
prosecuted his claim since the filing of his original claim 
in June 1990.  However, the appellant did not file a notice 
of disagreement with the August 2, 1990 letter notifying him 
of the July 1990 rating decision which granted service 
connection and assigned a 50 percent disability evaluation.  
The next correspondence received by the RO from him was 
received in June 1991 when he requested an increased 
evaluation and submitted medical treatment records.  Rating 
decisions in June and July 1992 confirmed and continued the 
50 percent evaluation.  He argues that during this time he 
was continually prosecuting his claim.

However, there is no provision in the law for entitlement to 
an earlier effective date based on this argument because the 
law required that the appellant file a notice of disagreement 
within one year of the notification of the rating decision or 
else that decision would become final.  38 U.S.C.A. § 7105(c) 
(West 1991).  The submission of additional evidence during 
that one-year period does not extend the time for filing an 
appeal.  38 C.F.R. § 20.304 (1998); (formerly § 19.130 (b) 
prior to March 4, 1992).  The appellant did not file a notice 
of disagreement within the requisite time period, and 
therefore the Board concludes that an earlier effective date 
is not warranted based on an argument of "continuous 
prosecution" of the claim submitted in June 1990.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1998).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).  The veteran's subsequent application is a reopened 
claim.  As such, the appropriate effective date is date of 
receipt of claim or date entitlement arose, whichever is 
later.

The claims for increased disability compensation are subject 
to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 1991) and 38 C.F.R. § 3.400(o)(2) (1998).  The law 
governing the appropriate effective date for an award of 
increased compensation provides:  "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2). 

In the context of section 5110(b)(2), the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
In Wood v. Derwinski, 1 Vet. App. 367 (1991), the Court 
relied on what is now § 5110(b)(2) to remand for 
determination of the date an increased disability became 
ascertainable.  The Court's instructions to the Board assumed 
that "earliest ascertainable date" meant the date when 
probative reports were prepared.  The effective date should 
be the date when sufficient evidence existed to find that the 
disability had increased.  The Court has held that "evidence 
in a claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).

The hearing officer determined that new evidence was 
submitted within the appeal period of the February 7, 1994 
rating.  He found that the evidence cited in the December 
1995 rating decision was consistent with the prior evidence 
from 1993 and that the 1995 rating decision included 
outpatient treatment reports from 1993 as part of the 
evidence.  He further noted that the rating decisions from 
September 1993 to December 15, 1995, failed to consider the 
provisions of 38 C.F.R. § 4.16(c) that provided in cases in 
which the only compensable service-connected disability is a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precludes a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  

The evidence of record shows that the veteran was in receipt 
of a temporary total disability evaluation effective March 8, 
1993, and a 70 percent evaluation effective from July 1, 
1993.  Prior to his hospitalization, the veteran was in 
receipt of a 50 percent evaluation.  A psychological 
evaluation in June 1992 concluded the veteran was trainable 
and/or placeable for social service oriented occupations and 
psychotherapeutic intervention was not indicated at that 
time.  As the evidence of record does not show that a 70 
percent evaluation was assigned prior to his hospitalization 
in March 1993, the provisions of 38 C.F.R. § 4.16(c) are not 
applicable.  As the evidence of record does not demonstrate 
that an increase in disability was "ascertainable" within 
the one year period prior to the claimant's submission, 
earlier than the hospital admission, the effective date is 
the date of the hospitalization, March 8, 1993, and no 
earlier. 


ORDER

An effective date earlier than March 8, 1993, for assignment 
of a 100 percent evaluation for bipolar disorder is denied.  




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals






 

